DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention II and Species 4 in the reply filed on 21 Nov 22 is acknowledged.  As this election was made without traverse (and because Applicant’s reply also included the cancelation of all claims drawn to non-elected Invention I and non-elected Species 1-3), this restriction requirement is hereby made FINAL.
Status of Claims
Claims 12-15 and 17 are presented and are being examined herein.
Priority
The instant application is listed as a Continuation (CON) of application 16/054606, now US 10814963, filed 3 Aug 18, which is a CON of application 14/600180, now US 10065730, filed 20 Jan 15, which claims domestic benefit to provisionally-filed (PRO) application 61/930004, filed 22 Jan 14.  The claimed subject matter in the instant application has been found to have support all the way back to that PRO application, filed 22 Jan 14.  As such, the effective filing date for the instant application is that of the PRO application, filed 22 Jan 14.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 Jan 21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Independent Claim 12 is currently written with certain claim construction that makes it unclear as to where the preamble limitations end and where the claim body limitations begin.  While these limitations themselves are definite, this claim is still objected to because the lack of certainty regarding the preamble versus the claim body can impact which limitations may be given reduced patentable weight (if for example they are considered part of the preamble versus part of the claim body).  For the sake of compact prosecution, Examiner is interpreting Claim 12 as if it were instead written in the following manner:
12. An active vibration control system 
a rotor hub of an aircraft, the rotor hub being configured to be driven in rotation by a mast about a mast axis of rotation, the rotor hub comprising:
a standpipe disposed at least partially in the mast, the standpipe being stationary; and
bearings disposed between the standpipe and the mast, the bearings configured to allow for rotation of the mast relative to the standpipe;
a force generator attached to the standpipe, the force generator comprising:
(a) a first motor;
(b) a second motor;
(c) a first weight configured to be independently driven about a first axis of rotation by the first motor; and
(d) a second weight configured to be independently driven about a second axis of rotation by the second motor;
wherein the first axis of rotation and the second axis of rotation are non-concentric to the mast axis of rotation;
a controller for receiving input signals and outputting command signals independently to the first motor and the second motor to control a generated oscillatory shear force of the force generator; and
a sensor for measuring vibration and providing input to the controller;
wherein during operation the oscillatory shear force is transferred to the mast through the bearings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 12-15 and 17 are rejected under 35 USC 103 as being obvious over Baskin et al. (US 2015/0125299, filed 5 Nov 13), herein “Baskin”, in view of Hunter et al. (US 2016/0195161, based on claimed domestic benefit to provisionally-filed applications US 61/871646 and US 61/871620, each filed 29 Aug 13), herein “Hunter”.
Regarding Claim 12 (independent), Baskin discloses an active vibration control system comprising:
a rotor hub (rotor hub 38) of an aircraft (helicopter 10), the rotor hub being configured to be driven in rotation by a mast about a mast axis of rotation (“A dual, counter rotating coaxial main rotor assembly 18 is located at the airframe 12 and rotates about a main rotor axis 20. The main rotor assembly 18 is driven by a power source, for example, an engine 24 via a gearbox 26”, Paragraph 10), the rotor hub comprising:
a standpipe disposed at least partially in the mast, the standpipe being stationary (“A stationary standpipe 60 is coaxial with the upper rotor shaft 44 and the lower rotor shaft 52, and is located radially between the upper rotor shaft 44 and the lower rotor shaft 52. The standpipe 60 is fixed to a non-rotating part of the gearbox 26, for example, a gearbox housing 62, via, in some embodiments a spline connection 64. The standpipe 60 extends along the main rotor axis 20, terminating between the upper rotor assembly 28 and the lower rotor assembly 32”, Paragraph 11); and
bearings disposed between the standpipe and the mast, the bearings configured to allow for rotation of the mast relative to the standpipe (“The upper rotor shaft 44 transfers lift loads to the gearbox 26 via the upper rotor bearing 46 at a base 66 of the upper rotor shaft 44. Upper rotor assembly 28 moment loads are coupled at the upper rotor bearing 46 and at an intershaft shear bearing 68 located between the upper rotor shaft 44 and the standpipe 60 at an upper end of the lower rotor shaft 52 to transfer loads from the upper rotor shaft into the standpipe. The lower rotor shaft 44 transfers lift loads into the gearbox 26 via lower rotor bearing 54 located at a base of the lower rotor shaft 44. Lower rotor assembly 32 moment loads are coupled between the lower shaft bearings 80 and 82 at the lower rotor shaft 52”, Paragraph 12);
wherein during operation an oscillatory shear force (see obviousness discussion below) is transferred to the mast through the bearings (“one or more bearings disposed between the first rotor shaft and the standpipe to transfer loads therebetween…one or more bearings between disposed between the second rotor shaft and the standpipe to transfer loads therebetween…a first rotor shaft bearing disposed at a base of the first rotor shaft and supportive thereof…a second rotor shaft bearing disposed at a base of the second rotor shaft and supportive thereof”, Claims 5-8/16-19).
Baskin further discloses that the standpipe may be utilized to locate and secure various nonrotating elements, such as electronic or mechanical equipment (“Referring now to FIG. 3, the standpipe 60 provides a nonrotating structure at which to mount an aerodynamic fairing 74 between the upper rotor assembly 28 and the lower rotor assembly 32. To facilitate installation of the fairing 74, the standpipe 60 may include, for example, an arrangement of studs or bolts 76, which align with openings (not shown) in the fairing 74 and are used to secure the fairing 74 to the standpipe 60. While shown as empty, it is understood that the fairing 74 could be solid, or can house electronics or other boxes. While in the embodiment shown, a fairing 74 is installed on the standpipe 60, it is to be appreciated that the standpipe 60 may be utilized to locate and secure various nonrotating elements, such as…electronic or mechanical equipment”, Paragraph 13).  However, Baskin does not specifically discuss that at least a portion of this electronic or mechanical equipment that may be mounted to the standpipe includes a force generator, and thus Baskin remains silent regarding, but Hunter, in the same field of invention (“Various types of structures or platforms, not limited to vehicles, aircraft, helicopters, machinery, equipment, buildings, bridges, etc., experience vibration during operation…In view of these problems, a need exists for vibration control devices, such as force generator devices, systems, and methods, for providing lower cost vibration control solutions, in which a common design may be suitable for use in different applications and/or be scalable to different vibrating structures”, Paragraphs 3-4), teaches:
a force generator (“novel and improved circular force generator (CFG) devices, systems, and methods”, Paragraph 5, “A CFG system includes a controller and a CFG device configured to receive control commands from the controller. The CFG device includes at least one set of imbalanced rotors configured to co-rotate synchronously about different, non-coaxial axes”, Paragraph 7) comprising:
(a) a first motor; (b) a second motor (“Two motors 16 are directly connected to at least two of the sprockets (i.e., 12), one in first set S.sub.1 and one in second set S.sub.2”, Paragraph 29);
(c) a first weight configured to be independently driven about a first axis of rotation by the first motor; and (d) a second weight configured to be independently driven about a second axis of rotation by the second motor (“imbalanced masses 12 are integrally built into gears and/or sprockets disposed within a CFG housing 18…Motors 16 are typically configured to directly drive at least some of the imbalanced rotors 12 comprised of gears or sprockets”, Paragraph 28, “The sprockets on a common timing belt have imbalanced masses that are “clocked” or oriented identically about center point C.sub.P so that the moment about the centerline axis C.sub.A for each pair or set S.sub.1/S.sub.2 is approximately zero”, Paragraph 29);
wherein the first axis of rotation and the second axis of rotation are non-concentric to the mast axis of rotation (“Imbalanced rotors 12 associated with each set S.sub.1 and S.sub.2 are non-coaxial with respect to each other and center point C.sub.P. For example, the two rotors 12 in set S.sub.1 rotate about individual axes axis A.sub.1 and A.sub.2, etc”, Paragraph 26, “imbalanced rotors 24 may be disposed along different planes (e.g., a first plane P.sub.1 and a second plane P.sub.2) of and/or with respect to device housing 22”, Paragraph 40, “Any configuration, position, and/or placement design of motors 28 and rotors 24 is contemplated, and may be provided”, Paragraph 41, “Exemplary application to which CFG devices and/or systems may be useful include using two CFGs about a vertical centerline of the equipment around both an input port and an output port for providing four degrees of freedom of vibratory control (two lateral, two rocking) to enable a controllable orbital motion”, Paragraph 74, “CFG devices and/or systems may also be used on main/tail/tandem rotor hubs such as helicopter rotor heads”, Paragraph 75);
a controller (“A CFG system includes a controller and a CFG device configured to receive control commands from the controller. The CFG device includes at least one set of imbalanced rotors configured to co-rotate synchronously about different, non-coaxial axes”, Paragraph 7) for receiving input signals (see citation/-s below pertaining to sensor 158) and outputting command signals independently to the first motor and the second motor (“CFG device 152 may include at least one or more hardware processors 154. Processor 154 is adapted to control an amount of electrical current, power, or electrical signal transmitted to drive motors or other driving components of CFG device 154”, Paragraph 69) to control the generated oscillatory shear force of the force generator (“In block 164, a force is generated via co-rotation of one or more sets of non-coaxial imbalanced rotors either including imbalanced masses or supporting imbalanced mass concentrations. In some embodiments, a plurality of sets of imbalanced rotors are provided, there each set includes two, three, or more than three imbalanced rotors. In some embodiments, imbalanced rotors co-rotate about different (i.e., non-coaxial) axes”, Paragraph 73, “Controller 156 is illustrated as being disposed in and/or co-located with structure 150, however, controller may be disposed external from and/or located away from structure 150, as the vibrations can be controlled remotely. Controller 156 can be disposed at any given location on or away from structure 150”, Paragraph 70, “CFG devices and/or systems herein create in-plane vibration cancelling forces. Such forces are sometimes created by pendulum absorbers, and more recently by a hub mounted vibration control system (HMVS) including CFG devices”, Paragraph 75; note that while Hunter doesn’t specifically mention that the vibration-creating/canceling forces generated are “oscillatory shear forces”, this is inherent within the application of helicopter rotor hubs); and
a sensor (sensor 158) for measuring vibration and providing input to the controller (“system 145 is configured to monitor vibrations within structure 150 via a plurality of sensors 158 for generating forces to actively control vibration. In some embodiments, sensor 158 may actively test for structural responses to vibration control implemented via CFG device 152 over time. Sensors 158 may be active in that as device 152 creates active forces for cancelling vibrations, changes may be detected via sensors 158 and actively responded to via generation of force commands at controller 156, and implementation of force commands at device 152. That is, in some embodiments, controller 156 may monitor vibrations via sensors 158 and send force commands to CFG device 152 for generating vibration forces or vibration cancelling forces. In some embodiments, sensors 158 are also included and/or disposed within CFG device 152”, Paragraph 71).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Baskin to utilize the teachings of Hunter, specifically that the electronic or mechanical equipment that may be mounted to the standpipe of Baskin at least include the force generator of Hunter, in order to enable the system of Baskin to function beneficially as an active vibration control system (“Various types of structures or platforms, not limited to vehicles, aircraft, helicopters, machinery, equipment, buildings, bridges, etc., experience vibration during operation…In view of these problems, a need exists for vibration control devices, such as force generator devices, systems, and methods, for providing lower cost vibration control solutions, in which a common design may be suitable for use in different applications and/or be scalable to different vibrating structures”, Paragraphs 3-4 of Hunter).
Regarding Claims 13-14, Baskin as modified by Hunter renders obvious the active vibration control system according to Claim 12, and this combination further renders obvious:
wherein the controller is attached to the standpipe (per Claim 13) / wherein the force generator and the controller are mounted to an outer end of the standpipe (per Claim 14) (this is also obvious in view of the already provided citations/explanations above relating to the modifications made to Baskin using Hunter described in the prior art rejection of independent Claim 12, since the controller may also be attached to the standpipe in the same manner that the force generator may be attached to the standpipe (particularly if the controller controls said force generator), as is making these attachments to an outer end/edge of the standpipe, which would certainly be obvious to one of ordinary skill in the art since it’s clearly the most logical portion of the standpipe for these connections to occur, so further explanation will not be repeated for the sake of brevity; also see the following portions of Hunter: “Structure 150 may include…vehicular components such as a rotor hub of a helicopter, a tail rotor, an engine structure, or any other suitable structure either in need of vibratory forces imparted thereto (e.g., a structure 112, FIG. 8) or a structure in need of vibration control (e.g., a rotor hub)”, Paragraph 67, “Controller 156 is illustrated as being disposed in and/or co-located with structure 150, however, controller may be disposed external from and/or located away from structure 150, as the vibrations can be controlled remotely. Controller 156 can be disposed at any given location on or away from structure 150”, Paragraph 70).
Regarding Claim 15, Baskin as modified by Hunter renders obvious the active vibration control system according to Claim 14, and Baskin further renders obvious:
wherein the outer end of the standpipe has a narrowed section (per Claim 15, dependent on Claim 14) (Per Fig. 2, it is clear that in the orientation shown on the drawing, standpipe 60 includes a narrowed section at the lower end; regardless, this is merely a matter of obvious design choice, since the specification does not appear to discuss any unexpected result or particular advantage to having a narrowed section at the outer end of the standpipe, and so it appears that the invention may work equally as well with other configurations or shapes of the standpipe depending on design objectives and/or the chosen location of the force generator/controller).
Regarding Claims 17, Baskin as modified by Hunter renders obvious the active vibration control system according to Claim 12, and Hunter further renders obvious wherein the first axis of rotation and the second axis of rotation are normal to the mast axis of rotation (“Imbalanced rotors 12 associated with each set S.sub.1 and S.sub.2 are non-coaxial with respect to each other and center point C.sub.P. For example, the two rotors 12 in set S.sub.1 rotate about individual axes axis A.sub.1 and A.sub.2, etc”, Paragraph 26, “imbalanced rotors 24 may be disposed along different planes (e.g., a first plane P.sub.1 and a second plane P.sub.2) of and/or with respect to device housing 22”, Paragraph 40, “Any configuration, position, and/or placement design of motors 28 and rotors 24 is contemplated, and may be provided”, Paragraph 41, “Exemplary application to which CFG devices and/or systems may be useful include using two CFGs about a vertical centerline of the equipment around both an input port and an output port for providing four degrees of freedom of vibratory control (two lateral, two rocking) to enable a controllable orbital motion”, Paragraph 74, “CFG devices and/or systems may also be used on main/tail/tandem rotor hubs such as helicopter rotor heads”, Paragraph 75; while Hunter doesn’t specifically describe the first axis of rotation and the second axis of rotation being normal to the mast axis of rotation, a person of ordinary skill in the art at the time of filing would understand that this is an obvious to try option out of all possible “configuration, position, and/or placement design” options discussed by Hunter, especially in view of Hunter discussing “four degrees of vibratory control” and a specific example of “main/tail/tandem rotor hubs such as helicopter rotor heads” (wherein it is indisputably old and well known in the art that a helicopter’s main rotor rotational axis is normal to the helicopter’s tail rotor rotational axis), and thus this limitation is being considered obvious in view of the teachings of Hunter).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Baskin so that the first axis of rotation and the second axis of rotation are normal to the mast axis of rotation, as is obvious in view of the teachings of Hunter, in order to enable the system of Baskin to function beneficially as an active vibration control system in many different vibration control applications depending on the different vibrating structures involved, such as when there are multiple rotor hubs rotating in at least two orthogonal axes (“Various types of structures or platforms, not limited to vehicles, aircraft, helicopters, machinery, equipment, buildings, bridges, etc., experience vibration during operation…In view of these problems, a need exists for vibration control devices, such as force generator devices, systems, and methods, for providing lower cost vibration control solutions, in which a common design may be suitable for use in different applications and/or be scalable to different vibrating structures”, Paragraphs 3-4 of Hunter).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663